 640DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnited States Steel CorporationandWilliam VanSwensonCase 32-CA-4835April 11, 1989SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn January 13, 1988, Administrative Law JudgeDavid G Heilbrun issued the attached decisionThe General Counsel filed exceptionsand a sup-porting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the supplemental deci-sion and the record in light of the exceptions andbrief and has decided to affirm the judge's rulings,findings,' and conclusions2 and to adopt the rec-ommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and denies backpay for William Van Swenson for the period of November 1, 1982, throughSeptember 2, 1986MEMBER CRACRAFT,dissentingMy colleagues apply a per se rule in finding thata discriminatee while in the military service duringa backpay period is considered unavailable forwork I believe the rule is outdated and should bemodifiedThe facts of this case illustrate the unfairness of aper se approach in today's world Charging PartyWilliam Swenson was discriminatorily denied em-ployment in May 1982 He unsuccessfully soughtemployment as a mechanic and mineworker Finally,Swenson, a member of the army reserve since1967, obtained employmentas a recruitingofficerfor the reserve by agreeing to enter active dutyfrom November 1982 until November 1985 ' Nearthe end of the 3 years, his exploration of nonmili-tary employment opportunities led him to extendhis active duty agreement until January 1989On March 31, 1986, the Board ordered the Respondent to offer Swenson employment and makehim whole for any loss of pay he suffered as aresult of the discriminationWhen Swenson learnedinMay 1986 that the Board had ordered the Re-spondent to employ him, he sought his release fromactive duty On August 22, 1986, Swenson was re-leased from active duty, and on September 3, 1986,he began work for the RespondentThe Board's compliance casehandling manual,Section 10618 2, states that "discriminatees are tobe regarded as unavailable for work when they areintheArmed Forces" In J DBrock, 42NLRB 547 (1942), the Board withheld backpayfrom a discnminatee after he had been inductedinto the militaryThe Board's per se approach, fashioned in wartime,does not reflect today's reality The Respondent's unlawful conduct forced Swenson's search foremployment, which eventually led him to enteractivemilitary duty as a recruiterHe, however,was able to terminate his active duty after helearned that the Board had ordered the Respondentto offer him employment ' This is analogous to in-terim employment, in which a discriminatee has areasonable period of time in which to accept orreject a reinstatement offer,2 rather than the situation Section 10618 2 was designed to coverIn recognitionof today's reality, I would modifythe rule3 to treat military service as interim em-ployment unless the respondent can show that thediscriminatee's service removed him from the workforceThus, rather than a per se rule, I wouldallow litigation as a decision on the merits regarding the issue of whether a discriminatee was avail-able to work in this situation'We find it unnecessary to rely on the judge s discussion ofKawasakiMotors Corp282 NLRB 159 (1986)2In voting tooverrule theholdingofJ D Brock42 NLRB 547(1942)with respect to the treatment of military service in calculatingbackpay our dissenting colleague contrasts today s reality of militaryservice with conditions prevailing duringWorldWar II when the Boardfirst began the practice of tolling backpay while a discnminatee was sereing in the Armed Forces Notwithstanding that conditions of militaryservice have changed since then the essential feature for our purposesremains unchanged-once a person has enlisted he is under orders for afixed term and can be released early only at the discretion of his employerAs the judge pointed outThis contrasts vividly with civilianendeavors in which theobligationof continuing is either non existent orcontractual at bestThus a member of the Armed Services on activeduty has removed himself from availability for civilian employmentduring the period of his serviceWe also note that the Board has consistently applied the rule ofJ D Brocksupra during periods ofwar andpeace in subsequent decades See e gDiversifiedCase Co 263 NLRB873 875 fn 8 (1982)and cases cited therein from 1960 and 1961'Apparently Swenson was available even during his active duty service to work for the Respondent on the night shift2 SeeMiami Coca Cola Bottling Co151NLRB17011706-1707(1965)8As my colleagues do not share my view I need not decide whether Iwould apply the modified rule in this case or prospectively onlyDaniel F Altemus Jr,for the General CounselRobert E Hilton,of San Francisco California, for theRespondent293 NLRB No 77 UNITED STATES STEEL CORP641SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEDAVID G HEILBRUN,Administrative Law Judge Thiscase concerns the character and effect of service in theUnited States Army Reserve(Reserve)by a discriminatee, in relation to the correct amount of net backpay heisowed to comply with the monetary remedy containedin a Board OrderIn 1967 William Van Swenson commenced Reserveservice on inactive status obligating him to the traditionalweekend assemblies once a month and an annual 14day span of training By 1982 his latest reenlistment intothis service was due to expire in August 1987 Under circumstances to be associated below with his employmentcareer,Swenson applied for active duty in June 1982 and5months later was ordered to this status for an initial 3year period at his sergeant first class E 7 rank with aduty station in Provo,Utah His function was to recruitat this location for the Reserve in a position superviseddirectly by a regular Army officer,and as to which amonthly recruitment quota applied Swenson successfullycompleted an initial training period and fulfilled expectations of the incumbent during the pertinent 3 year spanHe extended this active duty commitment twice initiallyfor only 3 months into January 1986 and following thisfor another 3 year periodOccupationally Swenson had first become employedby Respondent(now USX Corporation) in 1968, and en,toyed continuous employment at different facilities forover 10 years thereafter, during which time he became ajourneyman machinist In June 1980 Swenson expertenced the first of three successive layoffs from theGeneva plant near Provo,Utah,and on the first andsecond occasions was recalled to work His second recalloccurred around October 1982, lasting for only about amonth and leading to a third and final layoff after whichhe never again worked at the Provo facilityAlthough on layoff during the year from October 1981to about October 1982 Swenson officially applied fortransfer to Respondents Pittsburg,California facilityThis application was blocked within Respondents management hierarchy at Provo An ensuing unfair laborpractice charge went to the Board on the issue of whether Swenson was unlawfully denied employment at Pittsburg California,about mid May 1982,because of his pastunion or protected concerted activity while employed atProvo The Board so found in its Decision and Orderissued on March 31,1986, as 279 NLRB 16In approximately May 1986 Swenson learned of theBoard Order On this impetus he initiated paperwork fora release from Reserve active duty,and the request wasrouted through a chain of command to the Army Reserve Personnel Center(ARPERCEN)in St Louis Missoup Swenson was notified by telephone around August1, 1986, that his release from active duty had been granted He had kept Respondent continually apprised duringthe process, and from this groundwork Swenson beganemployment at the machine shop of the Pittsburg facilityaround September 2, 1986As part of compliance steps Respondent has alreadypaid Swenson approximately $14 000 in net backpay withinterest for the period June 13-October 31, 1982, basedon typical quarterly calculations as prescribed by FWWoolworthCo, 90 NLRB 289 (1950)and using the replacement employee'method of measuring lost incomefromjob discrimination By so doing Respondent is considered to have fully met its backpay liability to Swensonfor that timespan The administrative law judge's decision and recommended Order dated July 19,1983, hadnoted Swenson s induction into the Armed Forces andspecifically held that the appropriateportionof netbackpay be liquidated immediatelywithout awaiting afinal determination of the full amount of his awardTheBoard s modifying Decision and Order picked up on thisfactor,by, at footnote 2, expressly leaving for a compliance stage the issue of whether Respondent'sbackpayliabilitywas tolled as of the date Swenson entered thearmed forcesContentionsAgainst this background the General Counsel contendsthat additional backpay is due Swenson if his period ofactive service in the Reserve may be considered toescape the doctrine of an individual being removed fromthework force during a backpay period The GeneralCounsel believes that military service here and generallyshould not interrupt normal backpay approaches On asubsidiary point the General Counsel contends that if sheprevails Swenson should not be penalized by departurefromWoolworthprinciples for any portion of the backpayperiodRespondent contends that settled law deems Swensonas unavailable to work for Respondent while on Reserveactive duty and alternatively that application of theWoolworthformula to the disputed monetary portion ofthe Board Order would be impermissibly punitive undercontrolling lawFrom these respective contentions controversy hasarisen over whether and in what amount Swenson isowed additional net backpay In May 1987 the partiesreached a stipulation whereby Respondent waived itsright to contest the propriety of the Board s Decisionand Order or the findings of fact and conclusions of lawunderlying itThe matter was heard as a supplementalproceeding at Oakland California,on October 5 1987AnalysisThe essential precept to apply is found simply and directly stated in 48 NLRB Annual Report 1983 Here anintroductory passage aboutBackpay Matters at page99 states,The Board's usual remedy for discriminationagainst individual employees is an order that the employees be made whole for any losses resulting from the discriminationAn individual is made whole when effectsof discrimination are finally redeemed using a blend ofjuridicial principles relating to mitigation of damages,' asinfluenced by the Board's experience with employmentrealitiesPlainly the law has long been that military service constitutes a timespan which is excluded from anylarger backpay periodJohn D Brock42NLRB 457'See SA CorbinContracts§1039 at242-243 (1964) 642DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(1942)BaltimoreTransitCo, 47 NLRB 109 (1943),Humble Oil Co,48 NLRB 1118 (1943), enfd 140 F 2d777 (5th Cir 1944) Essentially a concept of tolling is involved andit is unavailingto draw outimplementingverbiage in which the notion has been termed not available for immediate reinstatement, '2 present when aggravation of loss has beenwillfully incurred"3 or donewithout excuse, 4 the individual is generally absentfrom the work force, or where the Board would declineto speculate about how remunerative other possible earnings could have been and simply assume that gross backpay would be "canceled for a same time period SThe concept is rooted in fundamental historical character of military service, and not in niceties of languageor logicAlthough current-day images are of a liberalized American military apparatus in regard to pay, rotegration of citizenry, lessened regimentation, and otherfacets of uniformed life, the fact remains that the individual is subject to a unique authority which transcends personal decision makingThe General Counsel complainsthat a rationale for so holding has never been explained,eyet the purposes of a military capability, with all attendent ramifications of discipline, obedience, and specialmilitary justice, are their own explanation when case bycase implementation of national labor policy is done in a"civilized legal system allowing consideration of everysocially desirable factorPhelpsDodge,supra at 198Nothing in Titles 10 or 32 of the United States Code andthe Code of Federal Regulations, as respectively cited bythe parties, gives any reason to vary this outlookWhatisfound, however, in the sweeping coverages of thissource material is the emphatic notion of remaining in legitimately commenced military service until completionof the statutory obligation " This contrasts vividly withcivilian endeavors in which theobligationof continuing iseither nonexistent or contractual at best The range ofvariables involved is so great as to make the GeneralCounsels corollary argument that the Boards policy penalizesmilitary service too speculative to be of controlling forceSimilarly it is unavailing to point at conjectural factorsin Swenson s own case such as his potential early outfrom recruitment quota failure, possible freedom to`moonlight should night shift work have been availableto him or conditional entitlement to transfer in Reserverecruiting work from Provo to a station adjoining PittsburgAll such prospects fail to meet the essential testthat a person must be free of active military constraintsbefore he can be thought of as routinely, ordinarily andacceptably available for the typical obligations and va2 J D Brocksupra at 4683 Phelps Dodge Corp v NLRB313 U S 177 198 (1941)4NLRB v Harbison Walker Refractories Co137 F 2d 596 (8th Cir1943)5 Laister Kauffmann Aircraft Corp63 NLRB 1367 (1945) CfShell OilCo 218 NLRB 87 (1975)6 Focusedwritings of an authoritative or extensive nature onthe sub-jects of the Boards remedialpowers generally orthemakewhole phenomenonspecificallywithholdcomment on the narrow point of presuming that militaryservice tolls backpayMcCullochAn Evaluation of theRemedies Available to the NLRB - Is There need for Legislative or AdministrativeChange?15 Labor L J 755 (1964) Fuchs & KelleherBack PayRemedy of the National LaborRelationsBoardBostonCollege Industrial& Commercial L R 829 (1968)gapes of private sector civilian employment In this veryvein it was recently popularly written that the trend ofAmerican "defense strategy" has been to increase readiness of the Reserve and related forces During a hearinginMarch 1987 before the U S House of RepresentativesArmed Services Committee, Secretary of the Army John0 Marsh Jr was quoted as saying,We are relyingmore than ever on our National Guard and on Army Reserves in building our total defense' Zanger Montgomery,New Minutemen,Common Cause Magazine, Nov -Dec 1987 at 21InRaderman v Kaine,411 F 2d 1102, 1104, 1106 (2dCir 1969), the court set out a forcefulrationale regarding even the situation of an inactive reservist as follows 7[P]laintiff asksDoes being in the Army curtail orsuspend certain Constitutional rights?, the answer isunqualifiedlyyes " Of necessity he is forced tosurrender many important rights He arises unwillingly at an unreasonable hour at the sound of abugle unreasonably loud From that moment on, hisfreedom of choice and will cease to exist He acts atthe command of some person-not a representativeof his own choice-who gives commands to himwhich he does not like to obey He is assigned to asquad and forced to associate with companions notof his selection and frequently the chores which hemay be ordered to perform are of a most menialnatureYet the armed services, their officers andtheirmanner of discipline do serve an essentialfunction in safeguarding the country The need fordiscipline,with the attendant impairment of certainrights, is an important factor in fully dischargingthat dutyThe problem with a reservist, such as Raderman, isthat he is neither a civilian nor a full time soldier Ineffect hemustlive in two worlds, one military andone civilian and attempt to satisfy the requirementsof both As in this case, the demands of each mayconflict and while the result may appear harsh hemade the choice some time ago to join a reserveunitConcomitantwith that decisionwas theknowledge that he would be subject to Army rulesand regulationsfor six yearsThe General Counsel concededly brings this case as adirect test of contrary thinking yet in so doing gives insufficient weight to a quite recent pronouncement by theBoard In briefing the matter General Counsel observesthat inKawasaki Motors Corp,supra, no exceptions werefiled on the point of an administrative law judge s findinga discriminateeto have removed himself from the workforce'by virtue ofa stint onactive duty with the AirForce National Guard However in that decision theBoard was constrained to modify an associated theoryused by the administrative law judge in his backpay cal°A comparableconclusion was reached on methodical discussion ofthe various components comprising the American armed forcesWeekendWarriorand the Uniform Code of Military Justice Does the Militaryhave JurisdictionoverWeek-end Reservists?7CalWestern L R 238(1970) UNITED STATES STEEL CORPculations, expressly and unmistakably reiterating its posetion that such active duty military service should be excluded from the backpay period " Id at fn 3Finally it is settled that an administrative law judge isto apply Board law, and departures however heartfelt,are not favored 8 Thus I have no real recourse except towrite that should the General Counsels position ultimately come to be adopted as a major policy change bythe Board, logic would dictate that theWoolworthformula also attach to such change unless some countervailinginterest is presentWere the Board to now declare thisinstance of military service akin to interim employment,the action would be so wrenching as to invoke principlespersuasively argued by Respondent In such a case theunprecedented and unpredictable shift would warrantonly prospective application to avoid a punitive impact8 Iowa Beef Packers144 NLRB 615 (1963)643of what is to be essentially remedial authority CfCarpenters Local 60 v NLRB,365 U S 651 (1961),NLRB vCarpenters IronWorkers Local 378,532 F 2d 1241 (9thCir 1976)DispositionOn these findings of fact and conclusions of law andon the entire record, I issue the following recommended9ORDERWilliam Van Swenson is due no additional backpayfrom RespondentaIf no exceptionsare filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrdershallasprovidedin Sec102 48 of the Rules be adopted by theBoard and all objections to them shall be deemedwaived for all purposes